Citation Nr: 0422794	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant had active service from January 1962 to January 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Additional development is required in order to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  The appellant is claiming 
service connection for prostate cancer as a result of 
ionizing radiation.  See 38 C.F.R. § 3.311 (2003).  He has a 
diagnosis of prostate cancer dating from 1997.  His December 
1965 separation examination reveals that he worked with 
radioactive material while in the Air Force.  

The veteran believes his exposure to radiation during service 
caused his cancer.  He has detailed his experiences with the 
507th Tac Control Group and the 727th AC & W Squadron 
Detachment 4 at Shaw AFB in South Carolina.  He reports this 
unit was merged with the 728th AC & W Squadron at Shaw.  He 
reported he remained there until discharge in January 1966.  
He also claims exposure during service in the following 
assignments: in Key West during the Cuban missile crisis, 
when he worked at the Control Reporting Center; and in 
Bangkok, Nakom Phanom, and/or Don Muang in Thailand for six 
months in 1962.  He also cites to exposure in San Ysidro AFB 
and/or San Isadoro in the Dominican Republic while assigned 
to OAS forces in 1965; and at NKP.  He reports that he was 
initially issued a dosimeter in 1962 at Shaw Air Force Base 
in South Carolina, but that it was collected six months 
later.  The veteran provided additional details about his 
claimed exposure in a November 27, 2000, statement.

The RO has attempted to develop this matter consistent with 
38 C.F.R. § 3.311 (2003).  To that end, the RO has made 
several requests to the National Personnel Records Center 
(NPRC) to locate any records to verify radiation exposure and 
obtain information relevant to a dose estimate.  These 
attempts have yielded no information.  In fact, a recent 
reply from the NPRC in January 2003 showed no existing DD 
form 1141.  

Nonetheless, it appears that the RO has not yet contacted the 
Air Force Medical Operations Agency, AFMOA/SGOR, Radiation 
Protection Division.  See Deferred Rating Decision dated June 
6, 2003.   Although the veteran has not responded to the most 
recent letter to again provide detailed information, it is 
felt that prior information reported by him, in conjunction 
with information in his service personnel and service medical 
records, could provide a basis for submitting a request to 
this potential source of critical information.  In order to 
fully assist the veteran as required by the VCAA, the Board 
thus believes additional inquiry is warranted.  

As the case must be remanded for the foregoing reasons, the 
RO should take this opportunity to ensure that the veteran 
has been provide adequate notice in compliance with the VCAA.  
See 38 C.F.R. § 3.159(b)(1); 38 U.S.C.A. § 5103A(g).  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Obtain the veteran's service personnel 
records.  

3.  Review the claims file, including the 
service medical and service personnel records 
and the veteran's statements (i.e., dated 
July 15, 1999, May 22, 2000, July 22, 2000, 
and November 27, 2000), and send a letter to 
the Air Force Medical Operations Agency, 
Radiation Protection Division, or any other 
indicated agency, in an attempt to determine 
any radiation exposure and dose estimate 
consistent with all binding and applicable 
rules, regulations, and manual provisions 
(i.e., M21-1, Part III, Ch. 5.12).  See 38 
C.F.R. § 3.311(a)(2)(iii).

4.  Thereafter, comply with all other 
provisions of 38 C.F.R. § 3.311, to include 
38 C.F.R. § 3.311(c), and obtain an advisory 
medical opinion, if appropriate.    

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




